Citation Nr: 0334891	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Charles A. Johnson, Attorney


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
August 1969.
This appeal arises from a February 2002 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans' Affairs (VA), which denied a claim for service 
connection for post-traumatic stress disorder (PTSD.)

In September 2002, the RO received the veteran's request for 
a hearing at a local VA office before a Member of the Board 
of Veterans' Appeals.  In January 2003, the RO notified the 
veteran that he was scheduled for a hearing in February 2003.  
The veteran and his representative were notified that they 
could request a change in hearing date up to two weeks before 
the scheduled date.  The veteran's representative requested 
that the hearing be rescheduled but he failed to do so within 
in the requisite time period.  As a result, the 
representative's request was denied and the veteran and his 
representative failed to appear for the scheduled hearing.  
In February 2003, a motion to reschedule the hearing was 
received; however, in May 2003 the motion was denied by the 
Veterans Law Judge, who was scheduled to preside over the 
hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); see 
also Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  In a letter dated in 
August 2001, the RO provided the veteran with a letter 
notifying him of the VCAA; however, the letter was defective 
in that it did not adequately specify what evidence was 
required from the veteran to reopen his claim.  Specifically, 
it failed to inform him that he was required to provide 
information concerning stressors needed to substantiate the 
diagnosis of PTSD and that VA would make reasonable efforts 
to assist him in substantiating the claimed stressors by 
attempting to obtain records, to include records from other 
Federal agencies.  The Board therefore finds that VA has not 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Based on the foregoing, the Board finds that the 
case must be remanded back to the RO.  

1.  The RO must send the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  Specifically the RO 
must notify the veteran of what is 
necessary to reopen the veteran's claim 
(specific stressor information) and what 
VA will do to assist him in obtaining 
evidence to support any alleged stressors.  
The RO must also review the claims file 
and ensure that all development action 
required by 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


